This is an appeal from a judgment of conviction rendered on the verdict of a jury finding the defendant, Herbert Menafee, guilty on a charge of selling one-half pint of whisky to one E.F. Osborne, and fixing his punishment at a fine of $100 and confinement in the county jail for 30 days.
The petition alleges ten assignments of error.
The record shows that two witnesses for the state testified to the selling of whisky as alleged and positively identified the defendant as the man who delivered the whisky and received pay for the same.
As a witness in his own behalf, the defendant admitted that he occupied a room in the building where the sale was made, but denied being present at the time and denied having made the sale.
It is a sufficient answer to the contentions made that the information is sufficient; the evidence is sufficient, and there is no prejudicial error in the rulings upon the admission of testimony. The instructions fully stated the law applicable to the case, and the objections to the alleged improper remarks of the county attorney in his argument of the case were properly overruled. Thacker v. State, 3 Okla. Cr. 485, 106 P. 986.
Upon a careful examination of the record, we are of *Page 207 
the opinion that the defendant had a fair and impartial trial.
The judgment of the lower court is therefore affirmed.
BESSEY, P.J., and EDWARDS, J., concur.